Exhibit 10.38

 

Amended and Restated Effective as of December 22, 2003



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

Purpose

   1

ARTICLE 1 - Definitions

   1

ARTICLE 2 - Selection, Enrollment, Eligibility

   8     2.1    Eligibility; Commencement of Participation    8     2.2   
Enrollment Requirements    8     2.3    Selection    9     2.4    Termination of
Participation and/or Deferrals    9

ARTICLE 3 - Deferral Commitments/Company Matching/Crediting/Taxes

   9     3.1    Minimum Deferrals    9     3.2    Maximum Deferral    9     3.3
   Election to Defer; Effect of Election Form    10     3.4    Withholding of
Annual Deferral Amounts    11     3.5    Withholding of Annual Incentive Plan
Amount and Long-Term Achievement Plan Amount    11     3.6    Annual Company
Contribution Amount    11     3.7    Annual Company Matching Amount    12
    3.8    Vesting    12     3.9    Crediting/Debiting of Account Balances    13
    3.10    FICA and Other Taxes    15     3.11    Taxation of Distributions   
16     3.12    Small Distributions    16

ARTICLE 4 - Short-Term Payout; Unforeseeable Financial Emergencies, Withdrawal
Election

   16     4.1    Short-Term Payout    16     4.2    Short-Term Payout Takes
Precedence Over Other Benefits    16     4.3    Withdrawal Payout/Suspensions
for Unforeseeable Financial Emergencies    17     4.4    Early Withdrawal    17

ARTICLE 5 - Retirement Benefit

   18     5.1    Retirement Benefit    18     5.2    Payment of Retirement
Benefit    18     5.3    Death Prior to Completion of Retirement Benefit    18

 

I



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

ARTICLE 6 - Preretirement Survivor Benefit

   18     6.1    Pre-Retirement Survivor Benefit    18     6.2    Payment of
Pre-Retirement Survivor Benefit    19

ARTICLE 7 - Termination for Cause Benefit; Involuntary Termination Benefit

   19     7.1    Termination for Cause Benefit    19     7.2    Payment of
Termination for Cause Benefit    19     7.3    Involuntary Termination Benefit
   19     7.4    Payment of Involuntary Termination Benefit    19

ARTICLE 8 - Disability Benefit

   20     8.1    Continued Eligibility; Disability Benefit    20

ARTICLE 9 - Beneficiary Designation

   20     9.1    Beneficiary    20     9.2    Beneficiary Designation; Change;
Spousal Consent    20     9.3    Acknowledgment    21     9.4    No Beneficiary
Designation    21     9.5    Dissolution of Marriage    21     9.6    Doubt as
to Beneficiary    21     9.7    Discharge of Obligations    21

ARTICLE 10 – Leave of Absence

   21     10.1    Paid Leave of Absence    21     10.2    Unpaid Leave of
Absence    21

ARTICLE 11 - Termination, Amendment or Modification

   22     11.1    Termination    22     11.2    Amendment    22     11.3    Plan
Agreement    23     11.4    Effect of Payment    23

ARTICLE 12 - Administration

   24     12.1    Committee Duties    24     12.2    Delegation    24     12.3
   Binding Effect of Decisions    24     12.4    Indemnity of Committee    24
    12.5    Employer Information    24

ARTICLE 13 - Other Benefits and Agreements

   25     13.1    Coordination with Other Benefits    25

ARTICLE 14 - Claims Procedures

   25     14.1    Presentation of Claim    25     14.2    Notification of
Decision    25     14.3    Review of a Denied Claim    26     14.4    Decision
on Review    26

 

II



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

    14.5    Arbitration    26

ARTICLE 15 - Trust

   28     15.1    Establishment of Trust    28     15.2    Interrelationship of
the Plan and the Trust    28     15.3    Distributions From the Trust    28
    15.4    Investment of Trust Assets    28

ARTICLE 16 - Miscellaneous

   28     16.1    Status of Plan    28     16.2    Unsecured General Creditor   
28     16.3    Employer’s Liability    29     16.4    Nonassignability    29
    16.5    Not a Contract of Employment    29     16.6    Furnishing
Information    29     16.7    Terms    29     16.8    Captions    29     16.9   
Governing Law    30     16.10    Notice    30     16.11    Successors    30
    16.12    Spouse’s Interest    30     16.13    Validity    30     16.14   
Incompetent    30     16.15    Court Order    30     16.16    Distribution in
the Event of Taxation.    31     16.17    Legal Fees To Enforce Rights After
Change in Control    31

 

III



--------------------------------------------------------------------------------

AMENDED AND RESTATED

HUGHES ELECTRONICS CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

Effective as of December 22, 2003

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Hughes Electronics
Corporation, a Delaware corporation, and its subsidiaries and affiliates, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA. This Plan was originally effective as of
September 1, 1998 and was previously amended on July 10, 2001 and December 19,
2002. This plan is now amended and restated effective as of December 22, 2003.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Actuarial Equivalent” shall mean an actuarial equivalent value of an amount
payable in a different form or at a different date computed on the basis of the
following actuarial assumptions:

 

Mortality:             1983 Group Annuity Table

Interest Rate:         7%

 

As the Committee deems necessary, in its sole discretion, the above actuarial
assumptions may be adjusted from time to time, and no Participant shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted actuarial assumption.

 

1.2 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the Company Contribution Account balance, (iii) the vested Company Matching
Account balance, (iv) the Restricted Stock Unit Account balance, and (v) the
Long-Term Achievement Plan Account balance. The Account Balance, and each other
specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 

1.3 “Annual Bonus” shall mean any compensation, in addition to Base Annual
Salary relating to services performed during any calendar year, whether or not
paid in such calendar year or included on the Federal Income Tax Form W-2 for
such calendar year, payable to a Participant as an Employee under any Employer’s
annual bonus and annual cash incentive plans, excluding stock options, and
excluding compensation provided under the Incentive Plan.

 

1.4 “Annual Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.6.



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

1.5 “Annual Company Matching Amount” for any one Plan Year shall be the amount
determined in accordance with Section 3.7.

 

1.6 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary and Annual Bonus that a Participant elects to have and is
deferred, in accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death, Termination for Cause, or Involuntary Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

 

1.7 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the year. The
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10 year Annual Installment Method, the first payment
shall be 1/10 of the Account Balance, calculated as described in this
definition. The following year, the payment shall be 1/9 of the Account Balance,
calculated as described in this definition. Each annual installment shall be
paid on or as soon as practicable after the last business day of the applicable
year.

 

1.8 “Annual Long-Term Achievement Plan Amount” shall mean, with respect to a
Participant for any one Plan Year, Long-Term Achievement Plan Awards deferred
into this Plan in accordance with Sections 3.3 and 3.5 of this Plan.

 

1.9 “Annual Restricted Stock Unit Amount” shall mean, with respect to a
Participant for any one Plan Year, the Incentive Plan Restricted Stock Units
deferred into this Plan in accordance with Section 3.5 of this Plan.

 

1.10 “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or nonqualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

 

- 2 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

1.11 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.12 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.13 “Board of Directors” shall mean the Board of Directors of the Company.

 

1.14 “Cause” shall mean that the Committee, acting in good faith based upon the
information then known to the Committee, after due inquiry, and upon reasonable
grounds, determines that the Employee (i) has been convicted of, or has pleaded
nolo contendere to, a felony, (ii) has used illegal drugs, (iii) has engaged in
any activity which, in the opinion of the Committee, is competitive with any
activity of the Company or any of its subsidiaries and affiliates (except that
employment at the request of the Company with an entity in which the Company
has, directly or indirectly, a substantial ownership interest, or other
employment specifically approved by the Committee, shall not be considered to be
an activity which is competitive with any activity of the Company or any of its
subsidiaries and affiliates), or (iv) has acted either prior to or after
termination of employment in any manner inimical or in any way contrary to the
best interests of the Company or any of its subsidiaries and affiliates. The
Employee shall furnish to the Committee such information with respect to the
satisfaction of the foregoing as the Committee shall reasonably request.

 

1.15 “Change in Control” shall mean the first to occur of the following:

 

  (i) A change in ownership of the common stock of the Company, whether by sale,
merger, consolidation or reorganization, pursuant to which General Motors
Corporation does not own directly or indirectly more than 50% of the outstanding
common stock, in value, of the Company or any successor surviving entity;
provided, however, that if following any such change the Company or its
successor is subject to the periodic reporting rules of the Securities Exchange
Act of 1934 (the “Exchange Act”), and no “person” or “group” is the “beneficial
owner”, as each such term is defined for purposes of the Exchange Act, of stock
representing more than 5% of the outstanding voting power of all classes of
stock of the Company, such change in ownership shall not constitute a Change in
Control for purposes hereof;

 

  (ii) The sale or distribution of all or substantially all of the assets of the
Company to an unrelated entity or entities or to an entity in which General
Motors Corporation does not directly or indirectly own more than 50% in value of
the equity of such entity; and

 

  (iii)

A sale or other disposition, or the last sale or other disposition to occur in a
series of sales and/or other dispositions within any 5 year period (“Serial
Sales”), directly or indirectly by the Company of assets constituting one or
more discrete business units (including any sale through a public offering of
shares of voting

 

- 3 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

stock of a subsidiary) which accounts for (or in the case of stock sold through
a public offering, which represents indirect ownership on a proportionate basis
of such assets accounting for) more than 40% of the annual consolidated revenues
of the Company and its subsidiaries as of the end of the previous fiscal year
(in the case of Serial Sales, as of the end of the fiscal year immediately
preceding the year in which the last sale or other disposition occurs) as
determined in accordance with generally accepted accounting principles;
provided, however, that, if the Participant is not employed substantially
exclusively in connection with one or more of the discrete businesses involved
in such sale(s) or other dispositions(s), no sale or dispositions of assets or
stock shall be taken into account to the extent that the proceeds of such sale
or disposition (whether in cash or in-kind) are reinvested or are, in the case
of proceeds received in-kind, used in the ongoing conduct by the Company or one
or more of its subsidiaries of the business of the Company and/or such
subsidiary or subsidiaries; and provided further that such a reinvestment shall
not be deemed to have occurred unless made within 18 months of such sale or
disposition; and provided further that the term reinvestment shall exclude,
inter alia, the use of proceeds (x) to repay debt incurred in connection with
the operation of the business in which the assets sold or disposed of were used
or (y) to pay dividends.

 

  (iv) In addition to the events described in subsection (iii), it shall be a
“Change in Control” for purposes hereof for any Participant principally employed
in the business of a Designated Business Unit, as hereinafter defined, if an
event described in subsection (iii) shall occur, except that for purposes of
this subsection

 

(iv), references in subsection (iii) to the “Company” shall be deemed to refer
to the Designated Business Unit in the business of which the Participant is
principally employed. A Change in Control described in this subsection (iv)
shall apply only to a Participant employed principally by the affected
Designated Business Unit. For purposes of this subsection (iv), “Designated
Business Unit” shall mean DTV, HNS and any other business unit identified as a
Designated Business Unit by the Committee from time to time.

 

  (v) Any provision of the foregoing to the contrary notwithstanding, the
reorganization of the Company shall not constitute a Change in Control, for
purposes hereof.

 

1.16 “Claimant” shall have the meaning set forth in Section 14.1.

 

1.17 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.18 “Committee” shall mean the committee described in Article 12.

 

1.19 “Company” shall mean Hughes Electronics Corporation, a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business or stock.

 

- 4 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

1.20 “Company Contribution Account” shall mean (i) the sum of the Participant’s
Annual Company Contribution Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting or debiting provisions of this Plan
that relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.

 

 

1.21 “Company Matching Account” shall mean (i) the sum of all of a Participant’s
Annual Company Matching Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting or debiting provisions of this Plan
that relate to the Participant’s Company Matching Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Matching Account.

 

1.22 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.9 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

 

1.23 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) the amount credited to a non-qualified contributory
defined benefit plan on behalf of the Participant, pursuant to Section 3.3(c),
and less (iv) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Deferral Account.

 

1.24

“Disability” shall mean a period of disability during which a Participant
qualifies for permanent disability benefits under the Participant’s Employer’s
long-term disability plan, or, if a Participant does not participate in such a
plan, a period of disability during

 

- 5 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

which the Participant would have qualified for permanent disability benefits
under such a plan had the Participant been a participant in the Hughes
Electronics Corporation Long-Term Disability Plan.

 

1.25 “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.26 “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

1.27 “Employee” shall mean a person who is an employee of any Employer.

 

1.28 “Employer(s)” shall mean the Company and/or any of its subsidiaries and
affiliates (now in existence or hereafter formed or acquired) that have been
selected by the Board of Directors to participate in the Plan and have adopted
the Plan as a sponsor.

 

1.29 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.”

 

1.30 “First Plan Year” shall mean the period beginning September 1, 1998 and
ending December 31, 1998.

 

1.31 “401(k) Plan” shall be that certain Hughes Non-Bargaining Employees Thrift
and Savings Plan, as it may be amended or restated from time to time, and any
other such plan as approved by the Committee.

 

1.32 “Incentive Plan” shall mean the Hughes Electronics Corporation Incentive
Plan, as amended.

 

1.33 “Involuntary Termination” shall mean the severing of employment with all
Employers involuntarily for any reason other than Cause, Retirement, Disability,
death, or an authorized leave of absence.

 

1.34 “Involuntary Termination Benefit” shall mean the benefit set forth in
Section 7.3.

 

1.35 “Long-Term Achievement Plan” shall mean the Hughes Electronics Corporation
Long-Term Achievement Plan effective January 1, 1993, as it may be amended from
time to time.

 

1.36 “Long-Term Achievement Plan Account” shall mean (i) the sum of all of a
Participant’s Annual Long-Term Achievement Plan Amounts deferred into this Plan,
plus (ii) amounts credited or debited in accordance with all the applicable
crediting and debiting provisions of this Plan that relate to the Participant’s
Long-Term Achievement Plan Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Long-Term Achievement Plan Account.

 

1.37 “Long-Term Achievement Plan Award” shall mean a right to receive incentive
compensation under the Long-Term Achievement Plan. The Long-Term Achievement
Plan Award may consist of Hughes common stock from the Incentive Plan.

 

1.38

“Participant” shall mean any Employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form

 

- 6 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

and a Beneficiary Designation Form, (iv) whose signed Plan Agreement, Election
Form and Beneficiary Designation Form are accepted by the Committee, (v) who
commences participation in the Plan, and (vi) whose Plan Agreement has not
terminated.

 

1.39 “Plan” shall mean the Company’s Executive Deferred Compensation Plan, which
shall be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

 

1.40 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.41 “Plan Year” shall, except for the First Plan Year, mean a period beginning
on January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.42 “Preretirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.43 “Restricted Stock Unit” shall mean a restricted stock unit granted to a
Participant under the Incentive Plan.

 

1.44 “Restricted Stock Unit Account” shall mean (i) the sum of all of a
Participant’s Annual Restricted Stock Unit Amounts deferred into this Plan, plus
(ii) amounts credited or debited in accordance with all the applicable crediting
and debiting provisions of this Plan that relate to the Participant’s Restricted
Stock Unit Account, less (iii) all distributions made to the Participant or his
or her Beneficiary pursuant to this Plan that relate to the Participant’s
Restricted Stock Unit Account.

 

1.45 “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, severance from employment from all Employers for any reason other than
a leave of absence, death, Termination for Cause, or Disability on or after (i)
the date the Employee satisfies the requirements for retirement with an
immediate annuity starting date under the tax-qualified defined benefit pension
plan of the Employee’s Employer (if any), or (ii) if the Employee’s Employer
does not sponsor a tax-qualified defined benefit pension plan or a tax-qualified
defined contribution plan, the date the Employee would have satisfied the
requirements for retirement with an immediate annuity starting date under the
Hughes Non-Bargaining Retirement Plan (or any successor plan to such plan) had
the Employee’s Employer been a sponsor of such plan. For purposes of this
Section, an Employee is not considered to have satisfied the requirements for an
immediate annuity starting date merely because the Employee is entitled to
receive distribution of a small lump sum cash-out or a distribution of Employee
contributions and earnings thereon.

 

- 7 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

1.46 “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.47 “Section 16 Officer” shall mean a Participant who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.

 

1.48 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.49 “Stock” shall mean common stock of the Company.

 

1.50 “Termination of Employment” shall mean either Involuntary Termination or
Termination for Cause, or both.

 

1.51 “Termination for Cause Benefit” shall mean the benefit set forth in Section
7.1.

 

1.52 “Termination for Cause” shall mean the severing of employment with all
Employers for Cause.

 

1.53 “Trust” shall mean one or more trusts which may be established pursuant to
Article 15.

 

1.54 “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness, accident, or long-term Disability of the
Participant or of a dependent of the Participant, (ii) a loss of the
Participant’s property due to casualty, or (iii) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Committee.

 

1.55 “Years of Service” shall mean the total number of full years of service for
which a Participant is credited for vesting purposes under the 401(k) Plan,
including years prior to the effective date of this Plan.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the day the Employee completes all enrollment
requirements. If an Employee fails to meet all such requirements within the
period required, in accordance with Section 2.2, that Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee an Election Form, a
Plan Agreement and any additional forms deemed necessary by the Committee, all
within 30 days after he or she is selected to participate in the Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 

- 8 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

2.3 Selection. Participation in the Plan shall be limited to a select group of
management or highly compensated Employees of the Employers, as determined by
the CEO of the Company in his or her sole discretion. From that group, the CEO
of the Company shall select, in his or her sole discretion, Employees to
participate in the Plan.

 

2.4 Termination of Participation and/or Deferrals. If the CEO of the Company
determines that a Participant shall no longer be permitted to participate, the
CEO shall have the right, in his or her sole discretion, to (i) terminate any
deferral election the Participant has made for the remainder of the Plan Year in
which the Participant’s membership status changes, (ii) prevent the Participant
from making future deferral elections and/or (iii) immediately distribute the
Participant’s then Account Balance as a Termination Benefit and terminate the
Participant’s participation in the Plan.

 

ARTICLE 3

Deferral Commitments/Company Matching/Crediting/Taxes

 

3.1 Minimum Deferral.

 

  (a) Minimum Deferral. For each Plan Year, a Participant may elect to defer any
combination of his or her Base Annual Salary, Annual Bonus, Restricted Stock
Units and Long-Term Achievement Plan Awards, if any, such that the total amount
of the deferral equals at least $10,000 or any other number otherwise specified
by the Committee from time to time. Deferral of a Long-Term Achievement Plan
Award shall count toward the $10,000 minimum, regardless of the Plan Year in
which such deferred amount shall actually be credited to the Participant’s
Account Balance. If an election is made for less than the stated minimum amount,
or if no election is made, the amount deferred shall be zero.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
first Plan Year of the Plan itself, the minimum deferral shall be an amount
equal to the minimum set forth above, multiplied by a fraction, the numerator of
which is the number of complete months remaining in the Plan Year and the
denominator of which is 12.

 

3.2 Maximum Deferral.

 

  (a) Maximum Deferral. For each Plan Year, a Participant may elect to defer, in
increments of 5%, Base Annual Salary, Annual Bonus, Restricted Stock Units and
Annual Long-Term Achievement Plan Amounts up to the following maximum
percentages for each deferral elected:

 

Deferral

--------------------------------------------------------------------------------

  

Maximum

Amount

--------------------------------------------------------------------------------

 

Base Annual Salary

   50 %

Annual Bonus

   80 %

Restricted Stock Units

   80 %

Annual Long-Term Achievement Plan Amount

   80 %

 

- 9 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

  (b) Annual Bonus. A Participant’s election to defer Annual Bonus may specify
that no deferral shall be made with respect to the amount of such Participant’s
Annual Bonus up to a dollar amount specified by the Participant, and that a
specified percentage (up to 80%) shall be deferred to the extent that the Annual
Bonus exceeds such specified dollar amount.

 

  (c) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, (i) the maximum Annual
Deferral Amount, with respect to Base Annual Salary shall be limited to the
amount of compensation not yet earned by the Participant as of the date the
Participant submits a Plan Agreement and Election Form to the Committee for
acceptance, and (ii) no deferral of the Annual Bonus for such Plan Year shall be
permitted unless the Participant enrolls on a timely basis (as determined under
Section 2.2) by submitting a Plan Agreement and Election Form to the Committee
for acceptance on or before June 30 of such Plan Year.

 

  (d) Other Restrictions. Any deferral of a Participant’s Restricted Stock Units
or Long-Term Achievement Plan Awards, if applicable, shall be subject to any
limitations imposed by any Hughes Plan.

 

3.3 Election to Defer; Effect of Election Form.

 

  (a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new election form to the Committee, in accordance with its rules and
procedures, by December 31 of the Plan Year preceding the Plan Year for which
the election is made. If no such Election Form is timely delivered for a Plan
Year, then the Participant shall be deemed to have elected an Annual Deferral
Amount of zero.

 

  (c)

Contribution to Non-Qualified Defined Benefit Plan. For each Participant who
participates in a non-qualified defined benefit pension plan in which Employee
contributions are required, three percent of such Participant’s Annual Deferral
Amount shall not be credited to the Participant’s Deferral Account. The three
percent shall be contributed on the Participant’s behalf to a non-qualified
defined benefit pension plan as the Employee contribution on account of the
Participant’s Annual Deferral Amount. The Annual Company Matching Amount shall
be

 

- 10 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

calculated with respect to the Participant’s entire Annual Deferral Amount,
including the three percent which is contributed to the non-qualified defined
benefit pension plan.

 

  (d) Restricted Stock Unit and Long-Term Achievement Plan Award Deferrals. For
an election to defer a Restricted Stock Unit to be valid: (i) a separate
Election Form must be completed and signed by the Participant with respect to
the deferral, and (ii) the Election Form must be timely delivered to the
Committee and accepted by the Committee at least 1 year prior to the date the
Restricted Stock Unit is scheduled to be paid. If these requirements are not
met, then any election by a Participant to defer Restricted Stock Units will be
deemed invalid. Notwithstanding the foregoing, as to Participant Michael T.
Smith, with respect to the Restricted Stock Unit scheduled to be paid on April
7, 1999, a duly executed Election Form which has been delivered to the Committee
at least 6 months prior to the date the Restricted Stock Unit Award is scheduled
to be paid, shall be valid. For an election to defer a Long-Term Achievement
Plan Award to be valid, (i) a separate Election Form must be completed and
signed by the Participant with respect to the deferral, and (ii) the Election
Form must be timely delivered to the Committee and accepted by the Committee
prior to the commencement of the 3 year cycle with respect to that Long-Term
Achievement Plan Award. Notwithstanding the foregoing, a duly executed Election
Form which has been delivered to the Committee within the first year of the 3
year cycle with respect to the 1998-2000 Long-Term Achievement Plan Award shall
be valid. If these requirements are not met, then any election by a Participant
to defer a Long-Term Achievement Plan Award will be deemed invalid.

 

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.

 

3.5 Withholding of Annual Restricted Stock Unit Amount and Annual Long-Term
Achievement Plan Amount. For each Plan Year, the Annual Restricted Stock Unit
Amount shall be withheld at the time that the Restricted Stock Unit(s) is, are,
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. For each Plan Year, the Annual Long-Term Achievement Plan
Amount(s) shall be withheld at the time that the Long-Term Achievement Plan
Award(s) is, are, or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.

 

3.6

Annual Company Contribution Amount. For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Company Contribution Account under this Plan, which amount shall
be for that Participant the Annual Company Contribution Amount for that Plan
Year. The amount so

 

- 11 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive an Annual
Company Contribution Amount for that Plan Year. The Annual Company Contribution
Amount, if any, shall be credited as of the day selected by the Committee, in
its sole discretion. The Committee may announce a separate vesting schedule or
other separate rules concerning vesting to be applicable to the Annual Company
Contribution Amount for any Plan Year or Plan Years; the announcement of such
separate vesting schedule or rules shall be made on or prior to the date the
Annual Company Contribution Amount for a Plan Year is announced.

 

3.7 Annual Company Matching Amount. A Participant’s Annual Company Matching
Amount for any Plan Year shall be equal to 100% of the Participant’s Annual
Deferral Amount for such Plan Year, up to an amount that does not exceed 4% of
the Participant’s Annual Deferral Amount. The Annual Company Matching Amount
shall be credited from time-to-time during the Plan Year as of the dates the
related amounts deferred are withheld from compensation.

 

3.8 Vesting.

 

  (a) Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account, Restricted Stock Unit Account, Long-Term Achievement Plan
Account, and Company Contribution Account, except as set forth in any
announcement under Section 3.6 with respect to an Annual Company Contribution
Amount.

 

  (b) Company Matching Account. A Participant shall be vested in his or her
Company Matching Account in accordance with the following schedule:

 

Years of Service on Date

of Termination of Employment

--------------------------------------------------------------------------------

  

Vested Percentage of

Company Matching Account

--------------------------------------------------------------------------------

 

Less than 3 years

   0 %

3 years or more

   100 %

 

  (c) Special Provision for Vesting of Company Matching Account. Notwithstanding
anything to the contrary contained in this Section 3.8, in the event of (i) a
Change in Control, (ii) the death of the Participant, (iii) the Disability of
the Participant, or (iv) a Participant’s Retirement, a Participant’s Company
Matching Account shall immediately become 100% vested (if it is not already
vested in accordance with the above vesting schedule or provisions).

 

  (d)

Deduction Limitation. Notwithstanding subsection (c), the vesting schedule for a
Participant’s Company Matching Account shall not be accelerated to the extent
that the Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event that
the balance of a Participant’s Company Matching Account is not vested pursuant
to such a determination, the Participant may request independent verification of
the Committee’s calculations with respect to the application of Section 280G. In
such

 

- 12 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

case, the Committee must provide to the Participant within 15 business days of
such a request an opinion from a nationally recognized accounting firm selected
by the Participant (the “Accounting Firm”). The opinion shall state the
Accounting Firm’s opinion that any limitation in the vested percentage hereunder
is necessary to avoid the limits of Section 280G and contain supporting
calculations. The cost of such opinion shall be paid for by the Company.

 

3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3 above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in Section
3.9(c) below) to be used to determine the additional amounts to be credited to
his or her Account Balance for the first calendar quarter or portion thereof in
which the Participant commences participation in the Plan and continuing
thereafter for each subsequent calendar quarter in which the Participant
participates in the Plan, unless changed in accordance with the next sentence.
Commencing with the first calendar quarter that follows the Participant’s
commencement of participation in the Plan and continuing thereafter for each
subsequent calendar quarter in which the Participant participates in the Plan,
no later than the next to last business day of the calendar quarter, the
Participant may (but is not required to) allocate his or her Account Balance
and/or additional amounts to be credited to his or her Account Balance among one
or more Measurement Fund(s) from among the Measurement Funds set forth in
Section 3.9(c) below. The Participant shall make the allocation in the previous
sentence by submitting an Election Form to the Committee that is accepted by the
Committee. If an election is made in accordance with the previous sentence, it
shall apply to the next calendar quarter and continue thereafter for each
subsequent calendar quarter in which the Participant participates in the Plan,
unless changed in accordance with the previous sentence.

 

  (b) Proportionate Allocation. In making any election described in Section
3.9(a) above, the Participant shall specify on the Election Form, in increments
of five percentage points (5%), the percentage of his or her Account Balance to
be allocated to a Measurement Fund (as if the Participant was making an
investment in that Measurement Fund with that portion of his or her Account
Balance).

 

- 13 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

  (c) Measurement Funds. The Participant may elect the following measurement
fund(s) (the “Measurement Fund(s)”), for the purpose of crediting additional
amounts to his or her Account Balance:

 

  (i) 10-Year Bond Index Measurement Fund. Amounts deemed invested in the
10-Year Bond Index Measurement Fund shall be credited with nominal interest at
no less than 100% of the 10-Year Bond Crediting Rate. The 10-Year Bond Crediting
Rate for a Plan Year shall be a fixed rate, stated as an annual rate, determined
and announced by the Committee before the Plan Year for which it is to be used
that (i) is published in The Wall Street Journal under the heading of “Bond
Market Data Bank-Bond Yields” (or, if The Wall Street Journal is not then
published, in any similar news provider) and (ii) is equal to the average U.S.
Treasury 10-year bond yield calculated for the month of October that immediately
precedes the Plan Year for which the rate is to be used. Alternatively, for each
Plan Year, an Employer, in its sole discretion, may, but is not required to,
credit amounts deemed invested in the 10-Year Bond Index Measurement Fund with
interest at a Bonus Rate which exceeds 100% of the 10-Year Bond Crediting Rate.
Any such Bonus Rate must be determined and announced by the Employer before the
Plan Year for which it is to be used.

 

  (ii) Hughes Common Stock Measurement Fund. This measurement fund tracks the
performance of Hughes common stock.

 

Except as provided below, the Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund. Each such action will take
effect as of the first day of the month that follows by 30 days the day on which
the Committee gives Participants advance written notice of such change.
Notwithstanding the foregoing, the Committee shall have no power to discontinue
the 10-Year Bond Index Measurement Fund with respect to any and all then
existing Account Balances allocated thereto.

 

  (d) Valuation. The performance of each elected Measurement Fund (either
positive or negative) will be determined by the Committee, in its sole
discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Account Balance shall be valued on a daily basis based on the
performance of each Measurement Fund selected by the Participant, as though (i)
a Participant’s Account Balance were invested in the Measurement Fund(s) in the
percentages applicable to such month, as of the date the amount deferred would
have been paid as compensation but for the deferral, at the closing price on
such date; and (ii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such month, on the third business day prior to
the distribution, at the closing price on such date.

 

  (e) Section 16 Officer. Notwithstanding any provision of this Plan to the
contrary, in no event may a Participant who is a Section 16 Officer elect to (i)
defer any portion of his or her Annual Deferral Amount into the Hughes Common
Stock Measurement Fund, or (ii) transfer Restricted Stock Units or Long-Term
Achievement Plan Awards out of the Hughes Common Stock Measurement Fund. Any
election by a Section 16 Officer in violation of the preceding sentence shall be
null and void.

 

- 14 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

  (f) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company decides to invest funds in any
or all of the Measurement Funds, no Participant shall have any rights in or to
such investments themselves. Without limiting the foregoing, a Participant’s
Account Balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company; the
Participant shall at all times remain an unsecured creditor of the Company.

 

3.10 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.10.

 

  (b) Company Matching Amounts. For each Plan Year in which a Participant is
credited with an Annual Company Matching Amount, the Participant’s Employer(s)
shall withhold from the Participant’s Base Annual Salary and/or Bonus that is
not deferred, in a manner determined by the Employer(s), the Participant’s share
of FICA and other employment taxes. If necessary, the Committee may reduce the
Participant’s Company Matching Account in order to comply with this Section
3.10.

 

  (c) Restricted Stock Units and Long-Term Achievement Plan Awards. For each
Plan Year in which an amount is being deferred into this Plan from either the
Incentive Plan or the Long-Term Achievement Plan, the Participant’s Employer(s)
shall withhold from that portion of the Participant’s Base Annual Salary and
Annual Bonus that are not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
deferrals. If necessary, the Committee may reduce the Annual Restricted Stock
Unit Amount or Annual Long-Term Achievement Plan Amount in order to comply with
this Section 3.10.

 

- 15 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

3.11 Taxation of Distributions. The Participant’s Employer(s), or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

3.12 Small Distributions. Notwithstanding anything to the contrary herein, if a
Participant’s Account Balance upon an Involuntary Termination of Employment is
$10,000 or less, then such amount shall be distributed in a single lump sum as
soon as administratively feasible, notwithstanding the Participant’s election,
and notwithstanding any of the provisions of Articles 4 through 8.

 

3.13 Notwithstanding anything in this Plan to the contrary, a Participant’s
Long-Term Achievement Plan Account and Restricted Stock Unit Account shall be
distributed only in Stock.

 

ARTICLE 4

Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal Election

 

4.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan with respect to any one or more of the
Participant’s Annual Deferral Amount, Annual Restricted Stock Unit Amount, and
Annual Long-Term Achievement Plan Amount which relates or relate to such Plan
Year. Subject to the Deduction Limitation, the Short-Term Payout shall be a lump
sum payment of the Annual Deferral Amount, Annual Restricted Stock Unit Amount,
and/or Annual Long-Term Achievement Plan Amount plus amounts credited or debited
in the manner provided in Section 3.9 above on those amounts, determined at the
time that the Short-Term Payout becomes payable. Subject to the Deduction
Limitation and the other terms and conditions of this Plan, each Short-Term
Payout elected shall be paid out during a period ending 90 days after the last
day of any Plan Year designated by the Participant that is at least 3 Plan Years
after the Plan Year in which the Annual Deferral Amount is actually deferred, or
the Annual Restricted Stock Unit Amount or Annual Long-Term Achievement Plan
Amount is actually credited to the Participant’s Account Balance, as the case
may be. By way of example, if a 3 year Short-Term Payout is elected in the Plan
Year commencing January 1, 1999 for an Annual Deferral Amount actually deferred
in that Plan Year, and/or for an Annual Restricted Stock Unit Amount or Annual
Long-Term Achievement Plan Amount actually credited to the Participant’s Account
Balance in that Plan Year, the 3 year Short-Term Payout would become payable
during a 90 day period commencing January 1, 2003. No Short-Term Payout shall be
made from the Company Matching Account or the Company Contribution Account.

 

4.2 Short-Term Payout Takes Precedence Over Other Benefits. Should an event
occur that triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral
Amount, Annual Restricted Stock Unit Amount or Annual Long-Term Achievement Plan
Amount, plus amounts credited or debited thereon, that is or are subject to a
Short-Term Payout election under Section 4.1, such amount shall not be paid in
accordance with Section 4.1 above but shall be paid in accordance with the other
applicable Article.

 

- 16 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) receive a partial or full payout from the
Plan. The payout shall not exceed the lesser of the Participant’s Account
Balance, calculated as if such Participant were receiving a Termination Benefit,
or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. If, subject to the sole discretion of the Committee, the petition for
a suspension and/or payout is approved, suspension shall take effect upon the
date of approval and any payout shall be made in a lump sum within 90 days of
the date of approval. If a Participant’s petition under this section is
approved, then the Participant shall not be entitled to complete a new Election
Form for the Plan Year in which the payout to the Participant occurs or the
immediate subsequent Plan Year. Accordingly, no further deferral shall be
allowed for the Plan Year in which such payout occurred, and no deferral shall
be allowed for the immediately subsequent Plan Year. The payment of any amount
under this Section 4.3 shall not be subject to the Deduction Limitation.
Notwithstanding anything in this Plan to the contrary, a Participant’s Long-Term
Achievement Plan Account and Restricted Stock Unit Account shall be distributed
only in Stock.

 

4.4

Early Withdrawal. Except as otherwise provided in this Section 4.4, a
Participant (or, after a Participant’s death, his or her Beneficiary) may elect,
at any time, to withdraw any or all of his or her Account Balance, calculated as
if there had occurred a Termination of Employment as of the day of the election,
less a withdrawal penalty equal to 10% (for elections given within 2 years
following a Change of Control, 5%) of such amount (the net amount shall be
referred to as the “Withdrawal Amount”). Notwithstanding the foregoing, the
Withdrawal Amount must equal at least $20,000. This election can be made at any
time, before or after Retirement, Disability, death or Termination of
Employment, and whether or not the Participant (or Beneficiary) is in the
process of being paid pursuant to an installment payment schedule. If made
before Retirement, Disability or death, a Participant’s Withdrawal Amount shall
be his or her Account Balance calculated as if there had occurred a Termination
of Employment as of the day of the election. The Participant (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee.
The Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 90 days of his or her election. Once the Withdrawal Amount is paid, then
deferrals from the Participant’s Base Salary shall cease as soon as
administratively feasible. The Participant shall not be entitled to complete a
new Election Form for the Plan Year in which such withdrawal occurs, or the
subsequent 2 Plan Years. Accordingly, no further deferral shall be allowed for
the Plan Year in which such withdrawal occurred, and no deferral shall be
allowed for the next 2 immediately subsequent Plan Years. The payment of any
amount under this Section 4.4 shall be subject to the Deduction Limitation;
provided, however, that for elections to withdraw

 

- 17 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

given within 2 years of a Change in Control, the Deduction Limitation shall not
apply. Notwithstanding anything in this Plan to the contrary, a Participant’s
Long-Term Achievement Plan Account and Restricted Stock Unit Account shall be
distributed only in Stock.

 

ARTICLE 5

Retirement Benefit

 

5.1 Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.

 

5.2 Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 5, 10 or 15 years. The Participant may annually change his
or her election to an allowable alternative payout period by submitting a new
Election Form to the Committee, provided that any such Election Form is
submitted at least 1 year prior to the Participant’s Retirement and is accepted
by the Committee in its sole discretion. The Election Form most recently
accepted by the Committee at least 1 year prior to Retirement shall govern the
payout of the Retirement Benefit. If a Participant does not make any election
with respect to the payment of the Retirement Benefit, then such benefit shall
be payable pursuant to an Annual Installment Method of 15 years. The lump sum
payment shall be made, or installment payments shall commence, no later than 90
days after the last day of the Plan Year in which the Participant Retires. Any
payment made shall be subject to the Deduction Limitation. Notwithstanding
anything in this Plan to the contrary, a Participant’s Long-Term Achievement
Plan Account and Restricted Stock Unit Account shall be distributed only in
Stock.

 

5.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary (a) according to the Election Form most recently
accepted by the Committee at least 1 year prior to the Participant’s death, or
(b) in a lump sum or in a fewer number of annual installments, if requested by
the Participant at least 1 year prior to his or death and allowed in the sole
discretion of the Committee, that is equal to the Participant’s unpaid remaining
Account Balance. Notwithstanding anything in this Plan to the contrary, a
Participant’s Long-Term Achievement Plan Account and Restricted Stock Unit
Account shall be distributed only in Stock.

 

ARTICLE 6

Preretirement Survivor Benefit

 

6.1 Preretirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Preretirement Survivor Benefit equal
to the Participant’s remaining Account Balance if the Participant dies before
payment of the Participant’s entire Account Balance.

 

- 18 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

6.2 Payment of Preretirement Survivor Benefit. A Participant, in connection with
his or her commencement of participation in the Plan, shall elect on an Election
Form to receive the Preretirement Survivor Benefit in a lump sum or pursuant to
an Annual Installment Method of 5, 10 or 15 years. The Participant may annually
change his or her election to an allowable alternative payout period by
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted at least 1 year prior to the Participant’s death and is
accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee at least 1 year prior to the Participant’s
death shall govern the payout of the Preretirement Survivor Benefit. If a
Participant does not make any election with respect to the payment of the
Preretirement Survivor Benefit, then such benefit shall be payable pursuant to
an Annual Installment Method of 15 years. The lump sum payment shall be made, or
installment payments shall commence, no later than 90 days after the last day of
the Plan Year in which the Participant dies. Any payment made shall be subject
to the Deduction Limitation. Notwithstanding anything in this Plan to the
contrary, a Participant’s Long-Term Achievement Plan Account and Restricted
Stock Unit Account shall be distributed only in Stock.

 

ARTICLE 7

Termination for Cause Benefit; Involuntary Termination Benefit

 

7.1 Termination for Cause Benefit. Upon a Termination for Cause, the Participant
shall receive his or her Account Balance as provided in Section 7.2 below,
subject to the Deduction Limitation.

 

7.2 Payment of Termination for Cause Benefit. The Termination Benefit shall be
paid in a lump sum. The lump sum payment shall be made no later than 90 days
after the date of the Participant’s Termination for Cause. Any payment made
shall be subject to the Deduction Limitation. The non-vested portions of the
Participant’s Company Contribution Account and Company Matching Account are
forfeited upon Termination for Cause. Notwithstanding anything in this Plan to
the contrary, a Participant’s Long-Term Achievement Plan Account and Restricted
Stock Unit Account shall be distributed only in Stock.

 

7.3 Involuntary Termination Benefit. Upon an Involuntary Termination of
Employment, the Participant shall receive his or her Account Balance as provided
in Section 7.4 below, subject to both the Deduction Limitation and Section 3.12.

 

7.4

Payment of Involuntary Termination Benefit. A Participant, in connection with
his or her commencement of participation in the Plan, shall elect on an Election
Form to receive the Involuntary Termination Benefit in a lump sum or pursuant to
an Annual Installment Method of 5 years. The Participant may annually change his
or her election to an allowable alternative payout period by submitting a new
Election Form to the Committee, provided that any such Election Form is
submitted at least 1 year prior to the Participant’s Involuntary Termination and
is accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee at least one year prior to the Involuntary
Termination shall govern the payout of the Involuntary Termination Benefit. If a
Participant does not make any election with respect to the payment of the
Involuntary

 

- 19 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

Termination Benefit, then such benefit shall be payable pursuant to an Annual
Installment Method of 5 years. The payment(s) shall commence, no later than 90
days after the last day of the Plan Year of the Involuntary Termination. The
non-vested portions of the Participant’s Company Contribution Account and
Company Matching Account are forfeited upon Involuntary Termination of
Employment. Notwithstanding anything in this Plan to the contrary, a
Participant’s Long-Term Achievement Plan Account and Restricted Stock Unit
Account shall be distributed only in Stock.

 

ARTICLE 8

Disability Benefit

 

8.1 Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed and shall be eligible for the benefits provided for in
Articles 4, 5, 6 or 7 in accordance with the provisions of those Articles.
Notwithstanding the above, the Committee shall have the right, in its sole and
absolute discretion and for purposes of this Plan only, to deem the Participant
to have Retired, at any time after such Participant is determined to be
suffering a Disability, in which case the Participant shall receive a Disability
Benefit equal to his or her Account Balance at the time of the Committee’s
determination, payable in accordance with Article 5. The Disability Benefit
shall commence within 90 days of the Committee’s exercise of such right. Any
payment made shall be subject to the Deduction Limitation. Notwithstanding
anything in this Plan to the contrary, a Participant’s Long-Term Achievement
Plan Account and Restricted Stock Unit Account shall be distributed only in
Stock.

 

ARTICLE 9

Beneficiary Designation

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

 

- 20 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

9.5 Dissolution of Marriage. Upon the dissolution of marriage of a Participant,
any designation of the Participant’s former spouse as a Beneficiary shall be
treated as though the Participant’s former spouse had predeceased the
Participant, unless (i) the Participant executes another Beneficiary designation
that complies with Section 9.2 and that clearly names such former spouse as a
Beneficiary, or (ii) a court order presented to the Committee prior to
distribution on behalf of the Participant explicitly requires the Participant to
continue to maintain the former spouse as the Beneficiary. In any case in which
the Participant’s former spouse is treated under the Participant’s Beneficiary
Designation as having predeceased the Participant, no heirs or other
beneficiaries of the former spouse shall receive benefits from the Plan as a
Beneficiary of the Participant except as provided otherwise in the Participant’s
Beneficiary Designation.

 

9.6 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

9.7 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

ARTICLE 10

Leave of Absence

 

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount, Annual Restricted Stock Unit Amount and
Annual Long-Term Achievement Plan Amount of such Participant shall continue to
be withheld during such paid leave of absence in accordance with Sections 3.4
and 3.5.

 

10.2

Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, the Participant shall continue to be considered employed by the
Employer and the

 

- 21 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

Participant shall be excused from making deferrals of Base Annual Salary and/or
Annual Bonus until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals of Base Annual Salary and/or Annual Bonus shall resume for the
remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year. In no election
was made for that Plan Year, no deferral shall be withheld. Deferrals of Annual
Restricted Stock Unit Amounts and Annual Long-Term Achievement Plan Awards shall
continue to be withheld during any such paid leave of absence in accordance with
Sections 3.4 and 3.5.

 

ARTICLE 11

Termination, Amendment or Modification

 

11.1 Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, except as otherwise provided in this Section 11.1, each Employer
reserves the right to discontinue its sponsorship of the Plan and/or to
terminate the Plan at any time with respect to any or all of its participating
Employees by action of its board of directors. Notwithstanding the preceding
sentence, the Plan may not be terminated without the consent of a majority of
the Participants during any period beginning on the date of a Change in Control
of the Company and ending two years thereafter. Upon the termination of the Plan
with respect to any Employer, the Plan Agreements of the affected Participants
who are employed by that Employer shall terminate and their Account Balances,
determined as if they had experienced an Involuntary Termination on the date of
Plan termination or, if Plan termination occurs after the date upon which a
Participant was eligible to Retire, then with respect to that Participant as if
he or she had Retired on the date of Plan termination, shall be paid to the
Participants as set forth in the next sentence. An Employer shall have the
right, in its sole discretion, and notwithstanding any elections made by the
Participant, to pay such benefits in a lump sum or pursuant to an Annual
Installment Method of up to 5 years, with amounts credited and debited during
the installment period as provided herein. The termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination; provided
however, that the Employer shall have the right to accelerate installment
payments without a premium or prepayment penalty by paying the Account Balance
in a lump sum or pursuant to an Annual Installment Method using fewer years, but
only if the Actuarial Equivalent of all payments that will have been received by
a Participant at any given point of time under the different payment schedule,
using as a mortality assumption the 1983 Group Annuity Table and an interest
rate of 7%, shall equal or exceed the present value of all payments that would
have been received at that point in time under the original payment schedule.
Notwithstanding anything in this Plan to the contrary, a Participant’s Long-Term
Achievement Plan Account and Restricted Stock Unit Account shall be distributed
only in Stock.

 

11.2

Amendment. Except as otherwise provided in this Section 11.2, the Company may,
at any time, amend or modify the Plan in whole or in part by the action of the
Board of

 

- 22 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

Directors; provided, however, that no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced an Involuntary Termination as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification, and no amendment shall eliminate the crediting and debiting of
Account Balances under Section 3.9, or provide for the elimination of the
10-Year Bond Index Measurement Fund, without providing for a Measurement Fund
with a rate of return at least substantially similar to the 10-Year Bond Index
Measurement Fund. Notwithstanding the preceding sentence, the Plan may not be
amended without the consent of a majority of the Participants during any period
beginning on the date of a Change in Control of the Company and ending two years
thereafter. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification; provided,
however, that the Employer shall have the right to accelerate installment
payments by paying the Account Balance in a lump sum or pursuant to an Annual
Installment Method using fewer years, but only if the Actuarial Equivalent of
all payments that will have been received by a Participant at any given point of
time under the different payment schedule, shall equal or exceed the present
value of all payments that would have been received at that point in time under
the original payment schedule. Notwithstanding anything in this Plan to the
contrary, a Participant’s Long-Term Achievement Plan Account and Restricted
Stock Unit Account shall be distributed only in Stock.

 

11.3 Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

 

11.4 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

 

- 23 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

ARTICLE 12

Administration

 

12.1 Committee Duties. This Plan shall be administered by a Committee which
shall be appointed by the CEO. Members of the Committee may be Participants
under this Plan. The Committee shall also have the discretion and authority to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan and (ii) decide or resolve any and all
questions including interpretations of this Plan, as may arise in connection
with the Plan. Any individual serving on the Committee who is a Participant
shall not vote or act on any matter relating solely to himself or herself. When
making a determination or calculation, the Committee shall be entitled to rely
on information furnished by a Participant or the Company.

 

12.2 Delegation. In the administration of this Plan, the Committee may, from
time to time, employ agents (who may be Participants) and delegate to them such
duties as it sees fit (including exercise, on behalf of the Committee, and
decision, including discretionary decisions, reserved to the Committee under
this Plan or under law) and may from time to time consult with counsel who may
be counsel to any Employer. Unless the Committee provides otherwise, persons to
whom duties have been delegated may themselves delegate such duties to other
persons.

 

12.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan, except that following a Change of Control, any
decision of the Committee concerning the claim of a Participant or Beneficiary
shall be reviewed de novo pursuant to Article 14.

 

12.4 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any Employee or agent to whom the duties of the
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members or any such Employee.

 

12.5 Employer Information. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.

 

- 24 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

ARTICLE 13

Other Benefits and Agreements

 

13.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 14

Claims Procedures

 

14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan.

 

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within 90 days unless the Committee determines that special circumstances exist,
in which case the Committee shall consider a Claimant’s claim within 180 days,
and shall notify the Claimant before the expiration of the original 90 day
period that the additional 90 days may be used to consider the claim. The
Committee shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 14.3
below.

 

For claims submitted within two years following a Change in Control, the claim
shall be considered and the notification shall be provided within 30 days, and
the 30-day period shall not be extended (whether or not special circumstances
exist) except with the written consent of the Claimant. If the Committee has not
provided the forgoing notification within the applicable time limits stated
above, the Claimant may treat the claim as denied in full.

 

- 25 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

14.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, or within 60 days
of the date a claim is deemed denied as a result of the Committee not having
provided notification under Section 14.2, a Claimant (or the Claimant’s duly
authorized representative) may file with the Committee a written request for a
review of the denial of the claim. The Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

14.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless the Committee determines that special circumstances
exist, in which case the Committee shall render its decision on review within
120 days after the filing of the written request for review of the denial, and
shall notify the Claimant before the expiration of the original 60 day period
that the additional 60 days may be used to render its decision. Such decision
must be written in a manner calculated to be understood by the Claimant, and it
must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Committee deems relevant.

 

For reviews requested of claims submitted within two years of a Change in
Control, the 60 day period shall not be extended (whether or not special
circumstances exist) except with the written consent of the Claimant. If the
Committee has not provided the forgoing notification within the applicable time
limits stated above, the Claimant may treat the claim as denied in full upon
review.

 

14.5 Arbitration.

 

  (a) Following the denial of a claim (including a deemed denial) under Section
14.4, the Claimant must submit any claim for payment under the Plan or any
dispute regarding the interpretation of the Plan to final and binding
arbitration in Los Angeles, California in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
(the “AAA”) then existing. Judgment upon any award rendered by an arbitrator may
be entered in any court having jurisdiction.

 

  (b) Subject to Section 14.5(a) hereof, any demand by a Claimant for
arbitration may be filed with the AAA and served on the Company at any time
within the period covered by the applicable statute of limitations.

 

- 26 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

  (c) There shall be one arbitrator who will be appointed by mutual agreement of
the Claimant and the Company, or failing such agreement, in the following
manner. The AAA shall furnish the Claimant and the Company with a list of
potential arbitrators. In no event may the parties review more than three lists.
Once a particular list has been accepted by both the Claimant and the Company,
the parties shall alternatively eliminate the names of the arbitrators until
only one name remains. That remaining person shall be appointed the arbitrator.
The Claimant and the Company shall draw lots to decide which party shall
eliminate the first name of the list.

 

  (d) The arbitrator shall commence a hearing on the matter within 45 days of
his or her appointment and shall continue the proceedings without substantial
interruption until all evidence and arguments are presented.

 

  (e) Subject to legal privileges, each party shall be entitled to reasonable
and limited discovery through written requests for information, document
requests, request for stipulation of fact and depositions (not more than three
depositions), the nature and extent thereof shall be determined by the parties
in accordance with the Federal Rules of Civil Procedure; provided that if the
Claimant and the Company cannot agree on the terms of such discovery, the nature
and extent thereof shall be determined by the arbitrator who shall take into
account the needs of the parties and the desirability of making discovery
expeditious and cost effective.

 

  (f) The arbitrator shall not extend, modify or suspend any of the terms of
this Article 14.

 

  (g) The arbitrator’s award shall be rendered as expeditiously as possible and
in no event later than 30 days after the close of the hearing and shall set
forth the reasoning for the decision. In the event the arbitrator finds that the
Claimant is entitled to the benefits he claimed, the arbitrator shall order the
Company and/or the Trustee, if any, to pay such benefits, in the amounts and at
such time as the arbitrator determines. If a Trust is in existence, the
obligation of the Trustee to pay such benefits shall not, however, exceed the
assets of the trust and the Company shall be jointly and severally liable for
any amount that the Trustee is ordered to pay. The award of the arbitrator shall
be final and binding on the parties. The Company shall thereupon pay the
Claimant immediately the amount that the arbitrator orders to be paid in the
manner described in the award.

 

  (h) If the arbitrator determines either that the Claimant is entitled to the
claimed benefits or that the claim by the Claimant was made in good faith, the
arbitrator may, in the arbitrator’s discretion, direct the Company to pay to the
Claimant in accordance with such order an amount equal to the Claimants’
expenses in pursuing the claim, including attorneys’ fees, in an amount
determined by the arbitrator.

 

- 27 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

  (i) The decision and award (if any) of the arbitrator may be enforced in any
appropriate court of competent jurisdiction as soon as possible after it
rendition. If any action is brought to confirm the decision and award, no appeal
shall be taken by the Claimant or the Company from any decision rendered in such
action.

 

ARTICLE 15

Trust

 

15.1 Establishment of Trust. The Company may establish a Trust, and each
Employer may at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Annual Company Contribution Amounts, Company
Matching Amounts, Annual Restricted Stock Unit Amounts and Annual Long-Term
Achievement Plan Amounts for such Employer’s Participants for all periods prior
to the transfer, as well as any debits and credits to the Participants’ Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.

 

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

 

15.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

15.4 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement, including the disposition of
stock and reinvestment of the proceeds in one or more investment vehicles
designated by the Committee.

 

ARTICLE 16

Miscellaneous

 

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

- 28 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or on
dissolution of the Participant’s marriage as provided in Section 16.15.

 

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.

 

16.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary. Failure to cooperate in good faith by a
Participant or his or her Beneficiary shall absolve the Company of any and all
liability to such Participant or Beneficiary with respect to the Plan.

 

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

- 29 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

16.9 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of California without regard to
its conflicts of laws principles, except to the extent preempted by federal law.

 

16.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

Corporate Human Resources

Executive Compensation

2250 East Imperial Highway

El Segundo, CA 90245

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

16.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

16.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

16.15

Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right,

 

- 30 -



--------------------------------------------------------------------------------

Hughes Electronics Corporation

Executive Deferred Compensation Plan

Master Plan Document

 

notwithstanding any election made by a Participant, to immediately distribute
the spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to that spouse or former spouse.

 

16.16 Distribution in the Event of Taxation.

 

  (a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
successor of the Company after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, and, after a Change in
Control, shall be granted, a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made in a lump sum within 90 days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan. Notwithstanding anything in this
Plan to the contrary, a Participant’s Long-Term Achievement Plan Account and
Restricted Stock Unit Account shall be distributed only in Stock.

 

  (b) Trust. If a Trust is established pursuant to Section 15.1 and the Trust
terminates and benefits are distributed from the Trust to a Participant in
accordance with such termination, the Participant’s benefits under this Plan
shall be reduced to the extent of such distributions.

 

16.17 Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board of
Directors or the board of directors of a Participant’s Employer (which might
then be composed of new members) or a shareholder of the Company or the
Participant’s Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant’s Employer or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant’s Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, the Participant’s Employer or
any successor corporation has failed to comply with any of its obligations under
the Plan or any agreement thereunder or, if the Company, such Employer or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company and the Participant’s Employer irrevocably authorize such Participant to
retain counsel of his or her choice at the expense of the Company and the
Participant’s Employer (who shall be jointly and severally liable) to represent
such Participant in connection with the initiation or defense of any litigation
or other legal action, whether by or against the Company, the Participant’s
Employer or any director, officer, shareholder or other person affiliated with
the Company, the Participant’s Employer or any successor thereto in any
jurisdiction.

 

- 31 -